Citation Nr: 0310186	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978, May 1978 to February 1987, and from February 
1990 to September 1991.



This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO, in pertinent part, denied entitlement 
to service connection for depression.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA redefines the 
obligations of VA with respect to the duty to assist, 
including securing medical opinions in connection with 
compensation claims.  See 38 U.S.C.A. § 5103A(d).  

The service medical records show the following: diagnosis of 
a personality disorder in 1981; evaluation and assessment of 
stress reaction, emotional instability, adult situation 
reaction and possible aggressive personality in 1984; 
marriage counseling in 1985; diagnoses of personality 
disorder, adjustment disorder and anxiety reaction in 1985; 
and reported medical history of depression and nervousness on 
examinations conducted in 1985, 1987 and 1996.  



VA records, dated from the 1990s to 2001, show that the 
veteran has received treatment for a bipolar disorder and 
other psychiatric complaints.  He was hospitalized in 1998 
for complaints of anxiety and panic, and he was diagnosed 
with major depression with suicide attempt, history of 
alcoholism and history of panic attacks.  

VA examinations were conducted in February 1999 and February 
2001.  In February 1999, the examiner diagnosed depressive 
disorder in partial remission.  The February 2001 examination 
was conducted in connection with a claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
examiner diagnosed recurrent depression and anxiety disorder.  
The examiner noted that the military records revealed the 
veteran's struggle with depression prior to the occurrence of 
the reported stressor.  

The Board finds that the evidence of record is insufficient 
to decide the issue of service connection with any certainty 
and since the Board cannot exercise its own independent 
judgment on medical matters, further examination is required, 
to include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
a veteran is entitled to a complete VA medical examination 
that includes an opinion as to whether there is a nexus 
between the claimed disorder and service based on all 
possible evidence.  See 38 U.S.C.A. § 5103A(d).  Since there 
are no opinions that address the medical question raised by 
this case, additional development is in order in light of the 
VCAA.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be afforded a VA 
special psychiatric examination, 
including on a fee basis if necessary, to 
determine the current nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) that may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must address the following 
medical issues:

Does the veteran have a psychiatric 
disorder(s), and if so, what is/are 
its/their diagnosis(es)?

Is it at least as likely as not that any 
such psychiatric disorder(s) developed 
coincident with active service, or if 
preexisting active service, was/were 
aggravated thereby?

If a psychosis is diagnosed, the examiner 
should determine when, in the record, it 
was first manifested.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby notified that 
failure to report for any scheduled VA 
examinations without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2002).  

In the event that the veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO should review the claims file to 
ensure that any other notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

